Citation Nr: 0003355	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-28 340	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) benefits based upon a period of military service 
from November 1951 to April 1953.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant had active service from November 1951 to April 
1953. 

An April 1990 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to VA benefits based upon a period 
of military service from November 1951 to April 1953.  In 
that decision, it was noted that the appellant was given a 
dishonorable discharge pursuant to the order of a general 
court-martial, precluding payment of VA benefits unless the 
person was insane at the time of committing the offense which 
led to the court-martial.  The Board further held that there 
was no medical evidence of insanity at the time of the 
offense. 

This matter comes before the Board from a March 1993 decision 
of the VA Regional Office (RO) in Chicago, Illinois, which 
held that new and material evidence had not been submitted to 
reopen the claim which had been denied by the Board in April 
1990.  Also, in February 1997 the appellant requested that 
that his records be transferred to the VA RO in San Juan, 
Puerto Rico.  The case was remanded in March 1998 for due 
process considerations.  The case has been returned to the 
Board for appellate review.  

The Board notes that in a November 1998 supplemental 
statement of the case, the RO characterized the issue in this 
case as entitlement to VA benefits based upon a period of 
service from November 1951 to April 1953.  However, the 
United States Court of Appeals for Veterans Claims has held 
that in a matter such as this the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence had been submitted to reopen the veteran's claim is 
addressed below.

FINDINGS OF FACT

1.  The appellant had active service from November 1951 to 
April 1953 and was discharged from service by reason of a 
general court-martial with a dishonorable discharge.

2.  A decision of the Board in April 1990 determined that the 
evidence did not establish that the appellant was insane at 
the time that he committed the offenses for which he was 
convicted by a general court-martial and given a dishonorable 
discharge.

3.  The evidence submitted since the Board decision in April 
1990 does not, when considered together with the evidence 
previously on file, establish that the appellant was insane 
at the time that he committed the offenses for which he was 
convicted by a general court-martial and given a dishonorable 
discharge.  


CONCLUSIONS OF LAW

1.  The April 1990 Board decision denying entitlement to VA 
benefits based upon a period of service from November 1951 to 
April 1953 is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence received since the April 1990 Board decision 
denying entitlement to VA benefits based upon a period of 
service from November 1951 to April 1953 is not new and 
material, and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

A decision of the Board of April 23, 1990 determined that:

The appellant had active military service from 
November 1951 to April 1953, at which time he was 
given a dishonorable discharge pursuant to the order 
of a general court-martial.  The law provides that 
benefits are not payable to a former service member 
who was dishonorable discharged from service by 
reasons of the sentence of a general court-martial.  
The only exception provided by law is that payment of 
such benefits is not precluded if it is determined 
that the person was insane at the time of committing 
the offense which led to his discharge.  There is no 
medical evidence showing that the appellant was insane 
at the time of the commission of the offense in this 
case.  Accordingly, we find no basis for concluding 
that the appellant's discharge was other than 
dishonorable.  

Evidence on File at the Time of the April 1990 Board Decision

GSA Form 6914 reflects that the veteran's service records did 
not include a copy of his Report of Separation.  

Service records of February and April 1953 reflect that the 
veteran appeared before a general court-martial and was found 
to have been absent without proper authority from August 23rd 
to November 25th 1952 and he was dishonorably discharged from 
service.  

The veteran first file a claim for VA benefits in December 
1983, at which time he claimed "psychiatric problems" and 
reported having received private treatment for it but not 
prior to 1977.  

In 1983 the RO requested records from the private clinical 
sources reported by the veteran.  

Records from the South Beach Psychiatric Center from 1979 to 
1981 reflect hospitalization from September 1979 to November 
1981 for schizophrenia and it was reported that he had no 
prior psychiatric history.  

Records from the Ravenwood Hospital from 1979 to 1984 contain 
an undated clinical record that reflects that the veteran had 
no history of psychiatric hospitalization and that in 1979 
the veteran had suicidal ideation.  The diagnosis was 
residual schizophrenia.  

His hospitalization at the St. Anne's Hospital in August and 
October 1983 reflects that he had a known history of 
schizophrenia.  

The veteran canceled a hearing scheduled in April 1984 and an 
RO Administrative decision in May 1984 held that the veteran 
was discharged under dishonorable conditions which was a 
legal bar to VA benefits.  It was noted that there was no 
evidence that the veteran was other than mentally responsible 
at the time of the events leading to his other than honorable 
discharge.  

On file is a letter of November 1985 from the U.S. Air Force 
to the veteran stating that most of his records had been 
destroyed in a July 1973 fire at the service record center in 
St. Louis.  The record revealed that he had requested copies 
of his records several times in the past, which were sent to 
him, and that VA had also received some records.  

In December 1985, the veteran filed a notice of disagreement 
(NOD) with the May 1984 administrative decision but no 
statement of the case (SOC) was issued nor were other steps 
taken by the RO with respect to the appellate process.  

The veteran again filed a claim for VA benefits in 1986, 
alleging treatment at the private facilities noted above, but 
not prior to 1979.  

Received in June 1986 was a copy of a Certification of 
Military Service dated June 1979 reflecting that the veteran 
was terminated by discharge under other than honorable 
conditions.  Received in 1989 was a copy of a Certification 
of Military Service dated November 1976 reflecting that the 
veteran was terminated by discharge under other than 
honorable conditions.  

In May 1989 the appellant was notified that there was no new 
and material evidence to warrant a change in the prior 
determination that his discharge was a bar to VA benefits.  
The appellant initiated and perfected an appeal from the May 
1989 determination, leading to the April 1990 Board decision.  
In the VA Form 1-9 the veteran stated that he did not desire 
a hearing and that records from the Air Force reflected there 
was no dishonorable discharge but, rather, records of a 
discharge that was other than honorable.  He further noted 
that he had thought that President Carter's clemency covered 
all veterans.  Also, it was alleged that a dishonorable 
discharge was too harsh for the offense committed.  

Evidence submitted since the April 1990 Board Decision

Following the April 1990 Board decision the veteran reapplied 
on numerous occasions for VA benefits.  

Received since the 1990 Board decision, duplicates of the 
November 1976 and June 1979 Certifications of Military 
Service, reflecting that the veteran was terminated by 
discharge under other than honorable conditions, were 
received.  

In VA From 21-526, Application for Compensation or Pension, 
in January 1993 he reported having been treated by a private 
physician (whose name is illegible) for a mental condition in 
May 1953 (one month after service discharge).  

The veteran filed an NOD in March 1993 to an RO notification 
of that month that new and material evidence was needed to 
reopen the application as to his eligibility for VA benefits.  
However, no SOC was issued, rather he was notified in June 
1993 that the decision was final and an up-grade in his 
discharge should be requested from the military.  

The veteran was notified in November 1993 that he had one 
year from an October 1993 letter notifying him that his 
discharge was a bar to VA benefits within which to appeal and 
that new and material evidence was need to show that his 
discharge was up-graded.  An NOD was received later in 
November 1993, requesting a hearing.  

On file is a March 1995 letter from the U.S. Air Force to the 
veteran's Congressman, wherein it is noted that on April 2, 
1982 the Air Force Board for Correction of Military Records 
(AFBCMR) determined that the veteran had not demonstrated the 
existence or an error or injustice warranting an up-grade in 
his dishonorable discharge.  It was pointed out that in late 
1985 and in March 1987 the veteran's reapplications were 
denied in December 1987 and March 1988.  Also, requests for 
reconsideration of August 1990 and August 1992 were rejected 
because reiteration of facts previously addressed, 
uncorroborated personal observations and additional arguments 
on the evidence of records were not adequate grounds for 
reopening a case.  

The RO received in 1997, a March 1988 addendum to a Record of 
Proceeding of the ABBCMR, noting that the majority of the 
veteran's military records had been lost or destroyed and 
that efforts at reconstruction had been unsuccessful.  

Additional evidence received in 1997 included a June 1988 
letter from a service organization to the Secretary of the 
Air Force concerning up-grading the appellant's discharge.  
It was stated that the appellant's extremely low mentality 
and his delinquent juvenile background made it doubt that the 
appellant could even enlist under current standards.  Also, 
his counsel at the time of the court martial had seemingly 
been negligent in failing to proffer any extenuating or 
mitigating circumstances.  Also for consideration was 
relating the appellant's post-service psychotic personality 
disorder with his inservice behavior and his mental ability.  
If the condition exists now, it existed then and his 
capability to serve was impaired even if it was not 
recognized.  

An October 1995 Report of Contact indicates that the 
appellant felt that he had been unwillingly persuaded by RO 
personnel not to testify when he appeared for a hearing in 
April 1994 and still desired a hearing.  A January 1996 RO 
letter indicates that the hearing was canceled because he had 
no one to represent him and had no new and material evidence 
to present.  It was suggested that he obtain the help of a 
service organization to represent him.  

The appellant testified at an RO hearing in July 1996.  On 
that occasion, he stated that during service he had had 
mental problems and when he informed authorities that he 
needed help, he was given "APC pills' (page 2).  The 
appellant noted that when he was undergoing a court martial, 
he had informed authorities that he wished to stay in the 
military but an officer had told him that it would be best to 
accept the court martial (page 2).  He stated that he was 
discharged from service due to low mentality, having been 
AWOL, mental illness, and his prior history of juvenile 
delinquency (page 2).  The appellant further pointed out that 
at the time of his court martial he had been informed by an 
officer that after being discharged he should go to the VA 
for psychiatric care and that he would get VA benefits (page 
3).  He testified that during service his grandmother had 
died and he had wanted to attend her funeral but was not 
allowed to do so (page 3).  He stated that he had been gone 
on unauthorized absence not because of his grandmother's 
death but because he had gotten drunk (page 3).  The 
appellant also noted that while he was on unauthorized 
absence he had gotten married because God had told him to do 
so (pages 3 and 4).  

On VA psychiatric examination in March 1997 the appellant 
reported having worked after military service as a truck 
driver for 26 years.  He noted that he had not worked since 
he started receiving Social Security benefits in 1992.  The 
appellant also reported having received psychiatric 
outpatient treatment in Chicago and New York because of a 
breakdown he had gone through.  He noted that after a mental 
status evaluation the diagnosis was dysthymia.  He was noted 
to be competent.  

Received shortly before the Board's March 1998 remand were 
letters from Oral Roberts of July 1987 and March 1988 
offering the appellant religious solace.  Also received was 
an April 1988 statement from a former employer reflecting 
that the appellant was employed from 1968 to 1972 and during 
that time he was admired and well liked.  

Also, a November 1990 letter from the AFBCMR to a service 
organization stated that in response to an August 1990 
request for reconsideration, the appellant's request did not 
meet the criterion for reconsideration.  

Law and Regulations

"Where [VA] determines that a person's discharge from 
service was under dishonorable conditions, the payment of 
[compensation] is barred.  See 38 C.F.R. § 3.12(a)-(d)."  
D'Amico v. West, 12 Vet. App. 264, 266 (1999) (en banc 
reconsideration denied, D'Amico v. West, 12 Vet. App. 357 
(1999)).  

"Findings by the service department verifying a person's 
service 'are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.'  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993)."  Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994).  

"[G]enerally, a decision by a service department discharge 
review board to upgrade a person's discharge to honorable or 
general is sufficient to set aside any bar to VA benefits 
except a discharge pursuant to a general court martial."  
See 38 C.F.R. § 3.12(f)."  D'Amico v. West, 12 Vet. 
App. 264, 266 (1999) (en banc reconsideration denied, D'Amico 
v. West, 12 Vet. App. 357 (1999)).  

Any disagreement a veteran may have with the assigned 
discharge classification must be raised with the appropriate 
military agency, e.g., a Board of Correction of Military 
Records, and not with VA.  DeSousa v. Gober, 10 Vet. 
App. 461, 463 (1997) (citing Harvey (James) v. Brown, 6 Vet. 
App. 416, 424 (1994) and Laugininger v. Brown, 4 Vet. 
App. 214, 216 (1993)) and Laruan v. West, 11 Vet. App. 80, 82 
(1998).  

Before applying for benefits, i.e., before becoming a 
benefits-eligible claimant, a person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge.  Lindsay v. Brown, 9 Vet. App. 225, 229 (1996) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  Only 
then may there be the application of the relaxed evidentiary 
threshold standards of submitting a well grounded claim (a 
merely plausible claim) and of submitting new and material 
evidence to reopen a previously denied claim, as well as the 
duty to assist and the favorable resolution of doubt.  Laruan 
v. West, 11 Vet. App. 80, 85-86 (1998).  See Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994) and D'Amico v. West, 12 Vet. 
App. 264, 266 (1999) (a denial of veteran status is not 
subject to reopening but a person is not barred from 
subsequently apply for reconsideration of the VA denial of 
veteran status) (en banc reconsideration denied, D'Amico v. 
West, 12 Vet. App. 357 (1999)).  

In D'Amico v. West, 12 Vet. App. 264, 268 (1999) the Court 
held:

A denial of veteran status is not subject to reopening 
under 38 U.S.C. § 5108.  See Laruan, 11 Vet. App. at 85 
(explaining that only persons who have established 
veteran's status are entitled to the relaxed 
evidentiary standard under section 5108 of what 
constitutes "new and material" evidence); Sarmiento v. 
Brown, 7 Vet. App. 80, 84 (1994) ("Because [the] 
appellant 'never attain[ed] the status of claimant,' he 
did not submit any claim, well grounded or otherwise, 
and therefore[,] there was no finally denied claim 
which could have been reopened under 38 U.S.C. 
§ 5108.").  However, a person is also not barred from 
subsequently applying for reconsideration of VA's 
denial.  See Laruan, 11 Vet. App. at 81-85 (holding 
that where an administrative decision in 1952 
determined that the appellant was discharged under 
dishonorable conditions and the appellant subsequently 
applied to have his character of discharge changed, the 
BVA should have reviewed the application under the 
preponderance of the evidence standard instead of for 
"new and material" evidence under section 5108, and 
affirming the Board's order denying benefits); 
Sarmiento, 7 Vet. App. at 83-84 (holding that when a 
person never attains the status of a "claimant" under 
title 38, the person "did not submit any claim, well 
grounded or otherwise, and therefore there was no 
finally denied claim which could have been reopened 
under [section 5108]."); see also Tulingan v. Brown, 9 
Vet. App. 484, 487 (1996) ("[W]here a veteran has lost 
his status as a benefits-eligible claimant, he must 
establish it anew by a preponderance of the 
evidence.").  

In D'Amico v. West, 12 Vet. App. 264, 268 (1999) it was 
further held that:

Regardless of the fact that an individual seeking to 
establish veteran status has been termed by the Court 
as a nonclaimant filing a nonclaim, there is 
nevertheless an application filed and an adjudication 
of that application, and the VA "action or 
determination" in the adjudication of the applicant's 
claim of veteran status still becomes final, i.e., res 
judicata, if not timely appealed.  See 38 U.S.C. 
§ 7105(c).  It is undisputable that an original VA 
denial of veteran status is appealable to the Board 
and then to this Court.  See 38 U.S.C. § 7104(a).  
Under general civil and administrative law, in order 
to obtain readjudication of a final denial of veteran 
status, at a minimum, a person must submit some 
different factual basis that was not previously 
considered.  

Therefore, an appellant must submit evidence that would 
justify reconsideration of a prior final VA character of 
discharge decision.  D'Amico v. West, 12 Vet. App. 264, 268 
(1999) (holding that a prior VA character of discharge 
decision was not subject to reconsideration absent 
presentation of a new factual basis and the Board's reliance 
on 38 U.S.C.A. § 5108 (new and material evidence warrants 
reopening of a prior final VA denial) was nonprejudicial 
error).  

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).


Analysis

The duplicate copies of the November 1976 and June 1979 
copies of Certification of Military service received since 
the April 1990 Board decision, which is final, are not new 
because they were on file at the time of that Board decision.  
While these suggest that the veteran was discharged from 
service under other than honorable conditions, if this were 
indeed the case the appellant would not have needed to apply 
to the AFBCMR for an up-grade in the character of his 
discharge and those applications would not have been 
rejected.  

As the Board noted in 1990, the dispositive matter is whether 
the appellant was insane preceding or during the time he was 
on unauthorized leave.  The only new evidence pertaining to 
his mental status at that time was his testimony that during 
military service he sought psychiatric treatment.  While this 
can not be corroborated because his service medical records 
are not available, the appellant is not competent to proffer 
an opinion that he was insane at the time of his offense 
leading to his dishonorable discharge.  In this regard, the 
appellant offer highly unlikely testimony that he was given 
"APC pills" (aspirin) for treatment of alleged psychiatric 
disability during service.  Moreover, he did not otherwise 
testify that he received any treat or hospitalization for 
psychiatric disability during service nor did he even suggest 
that a psychiatric disability had been diagnosed during 
active service.  Also, his testimony that mental illness, 
together with low mentality, his having been "AWOL", and 
his prior juvenile record, led to his court martial is 
likewise not competent medical evidence since it is nothing 
more than a conclusion or opinion of a lay person who is 
untrained in medicine.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Furthermore, the appellant testified that "I didn't go AWOL 
because my grandmother died, I went AWOL because I got 
drunk" (page 3). 

To the extent that it is alleged that the court martial 
failed to consider or improperly considered mental illness, 
low mentality, and a prior juvenile record and inadequate or 
insufficient legal counsel at the time of the court martial 
reached the decision that the appellant's discharge should be 
under dishonorable conditions, this is a matter over which 
the Board has no jurisdiction.  Rather, as noted above, this 
matter should be addressed (as it has been before) to the 
AFBCMR.  

Also, there have been allegations that the veteran was not 
properly afforded a hearing.  However, he was afforded such a 
hearing and rendered testimony in support of his application 
at the 1996 RO hearing.  

There have also been allegations that because the appellant 
now has a psychiatric disability, medical authorities concede 
that he must have had such a psychiatric disability during 
service and at the time of the offense which led to his 
dishonorable discharge.  However, the Board is confined to 
the competent medical evidence of record since neither the 
appellant nor his representative is competent to render a 
medical opinion as to his mental status during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Board 
may not rely upon its' own unsubstantiated medical opinion 
and, likewise, may not rely upon the unsubstantiated medical 
opinion of the appellant or his representative.  Here, there 
is no corroborating medical evidence demonstrating that a 
post-service psychiatric disability must have existed during 
active service, much less that it caused the appellant to be 
insane at the time of the offense leading to his dishonorable 
discharge.  

In the appellant's June 1989 substantive appeal, which 
preceded the 1990 Board decision, he indicated that he 
thought that a clemency by President Carter covered all 
veteran's but he found out later that it was just for Vietnam 
veteran's.  However, this was addressed by the Court in 
D'Amico, at 266 and 267, in which it was noted that "a 
discharge upgrade pursuant to the Department of Defense's 
Special Discharge Review Program [] which became effective on 
April 5, 1977" provides an exception to the general rule 
that "a decision by a service-department discharge review 
board to upgrade a person's discharge to honorable or general 
is sufficient to set aside any bar to VA benefits except a 
discharge pursuant to a general court martial."  D'Amico, at 
266.  

It was noted in D'Amico, at 267, that "[n]o person who has 
been issued an other than honorable discharge, whose 
discharge was upgraded pursuant to the Special Discharge 
Review Program, is entitled to VA compensation or pension 
benefits unless the upgrade was based on a case-by-case 
review." Moreover, "the Special Discharge Review Program 
was set up to award automatic discharge upgrades to persons 
who served during the Vietnam era and met specified criteria, 
unless there existed compelling reasons to the contrary [] 
Congress found that the Special Discharge Review Program 
discriminated against former military personnel who had been 
administratively discharged under other than honorable 
conditions, but had not served during the Vietnam era."  
D'Amico, at 267.  Congress then provided that a discharge 
review board had to reconsider the facts of each discharge 
upgraded and issue a separate determination as to whether 
under generally applicable standards that existed prior to 
the Special Discharge Review Program, it would have granted 
the upgrade.  If the second decision was not favorable, the 
person would not be entitled to VA benefits (except health-
care treatment).  Subsequently, Congress provided that 
"veterans could 'keep whatever upgraded discharge 'paper' 
they received under any such 'special' program,' but 
eligibility for VA benefits would be based on the 'second' 
determination."  D'Amico, at 267.  

Here, however, there is no evidence that the appellant 
qualifies under a Special Discharge Review Program.  

In sum, there is virtually no competent medical evidence on 
file as to the appellant's mental status at any time during 
active military service, and particularly preceding or during 
the offense that led to his dishonorable discharge.  Thus, 
the new evidence, even when considered together with the old 
evidence, fails to establish by a preponderance of the 
evidence, that the appellant was insane at the time of the 
offense leading to his dishonorable discharge.  Thus, the 
application to reconsider the claim is without merit.  

The duty to inform a claimant what is necessary to complete 
an application, under 38 U.S.C.A. § 5103 (West 1991), is 
applicable to matters pertaining to whether an individual 
actual served in the military and the character of service 
discharge.  Generally see Lindsay v. Brown, 9 Vet. App. 225, 
229 (1996).  In this case there are on file private clinical 
records reflecting treatment for psychiatric disability 
beginning in 1979, more that two decades after the 
appellant's discharge from service.  However, none of these 
records reflect in any way what the appellant's mental 
status was during active service.  To the contrary, one such 
private clinical record, apparently in 1979, reflects that 
the veteran had no psychiatric history.  

Over the years the appellant has submitted numerous VA claim 
forms reflecting his treatment history since 1977.  With one 
exception, none of these even so much as suggests that any 
listed clinical source would have information pertaining to 
the appellant's mental status during active service.  Even 
this exception, in the VA Form 21-526, Application for 
Compensation or Pension in January 1993, merely lists a 
physician (whose name is illegible) as having treated the 
veteran for a "mental" condition in May 1953, the month 
immediately following service discharge.  However, even here, 
there is no allegation that any such clinical records would 
demonstrate the appellant's mental status during service.  
Nevertheless, the appellant is advised that should he wish to 
again apply as to the matter of his dishonorable discharge, 
he would be well advised to obtain such evidence in May 1953 
and submit it to VA.

Similarly, while not a matter over which the Board has 
jurisdiction, should the appellant wish to reapply to the 
AFBCMR, he would be well advised to obtain such evidence in 
May 1953 and submit it together with any such application.  



ORDER

New and material evidence not having been submitted, the 
claim for VA benefits based upon a period of military service 
from November 1951 to April 1953 is not reopened.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

